DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE) filed 17 February 2021, as well as the Amendments and Remarks, filed, 23 December 2020, now entered, in the matter of Application N° 16/618,755.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claim 8 has been amended to add that the non-polymeric base having two or more pKb values is “each independently” selected from the recited group.  The redundant recitation “and mixtures thereof” is removed from the claim.  Support for the amendment is provided in the instant specification.
No new matter has been added.
Thus, claims 1-17 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.





Withdrawn Rejections
Rejection under 35 USC 103
The Examiner re-acknowledges that the obviousness rejection to claim 8 is overcome as indicated in the Advisory Action mailed 28 January 2021.  The rejection has additionally been considered as it pertains to claim 1.  The Examiner acknowledges that those amino acids disclosed in the practiced compositions of Chang are in polymer form.  On this basis, the Examiner withdraws the rejection.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11 are rejected for lacking proper antecedent basis to independent claim 1.
Claim 1 recites a composition comprising:
at least one particle comprising:
at least one cationic polymer;
at least one anionic polymer; and
at least one non-polymeric base having two or more pKb values or salt(s) thereof;
and
at least one physiologically acceptable volatile medium. [emphases added] 
Each of claims 2, 3, and 6 recites the limitation “wherein the cationic polymer.”
Each of claims 4-6 recites the limitation “wherein the anionic polymer.”
Each of claims 7-9 recites the limitation “wherein the non-polymeric base.”
Each of claims 10 and 11 recites the limitation “the particle.”
There is insufficient antecedent basis for each of these limitations as they currently depend since claim 1 recites that there is “at least one” of the given component.  Since the independent limitations are open to more than one species of the given component, the issue arises from the dependent claims presenting the limitation in terms of only a single species.
The Examiner recommends amending each of the dependent species to recite, for example, “wherein the at least one” component in order to overcome this rejection.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US Pre-Grant Publication Nº 2008/0317795 A1).
The instantly claimed invention recites a composition that comprises at least one particle.  Said particle is recited as comprising: i) at least one cationic polymer, ii) at least one anionic polymer, and iii) at least one non-polymeric base having two or more pKb values of salt(s) thereof.  The composition additionally comprises at least one physiologically acceptable volatile medium.  Claim 10 recites that the at least one particle component (a) will further comprise at least one hydrophobic amino acid other than that the at least one non-polymeric base.
Traynor discloses compositions containing sol-gel microcapsules that are highly positively charged.  The capsules are taught as containing additives and the methods for producing said microcapsules discloses using such cationic additives as cationic polymers.  The methods used herein disclose encapsulating non-polar active ingredients (see e.g., Abstract, claim 5).  The Examiner respectfully submits that the reference’s branding of the capsules as “microcapsules” inherently places their practiced sizes within the scale of microns.  Paragraph [0245] affirms this position disclosing that the capsules will be in the range, for example, between 1-10 microns.  The reference is thus considered to teach the recited “particle” structure. 
Preparation of the disclosed microcapsules is taught as being carried out at an acidic pH of 3.6-4.0 (see e.g., claims 68, 89, 110, and ¶[0037]).
Claims 6-9 of the reference disclose that the cationic agent used is a cationic polymer and that those cationic polymers comprise polyquaternium (e.g., PQ-4).  See also ¶[0158]- ¶[0160].  Amounts of polyquaternium used in the practiced compositions are also taught.  See e.g., ¶[0073].  Notably, PQ-4 is taught as ranging in amount from about 0.5% to about 5%, and more preferably in some embodiments, PQ-4 is present in an amount of about 2.8%.
Additional components that may be incorporated into the practiced microcapsules may be added to the compositions so long as the components are selected so as to avoid any undesirable reaction with the primary components of the composition.  See ¶[0180]-¶[0181].
In some embodiments, this additional component will be in the form of anionic polymers.  See ¶[0182].  Suitable anionic polymers include: co(alkyl acrylate-alkyl methacrylate-acrylic acid-methacrylic acid) (i.e., copolymethacrylic acids); and co(methyl vinyl ether/maleic acid) (methyl vinyl ether/maleic acid copolymer); co(methyl vinyl ether/maleic acid-1,9-decadiene) (PVM/MA decadiene crosspolymer); monoalkyl ester of poly(methyl vinyl ether/maleic acid) (i.e., polymaleic acids; maleic anhydride (co)polymers).
The sol-gel microcapsules are further taught as being formulated to control whether or not there is penetration into the skin or other surface and if there is penetration, to what depth.  Penetration is taught as being influenced by such parameters as pH and presence of a film former.  See ¶[0047].  Paragraph [0056] discloses that sunscreen embodiments of the practiced invention may comprise the combination of a cationic polymer and a film former.  Embodiments and amounts of film formers are further defined in the reference and include such compounds as: polymethacrylic acids, polystyrene sulfonate, polymaleic acids, and maleic acid anhydride copolymers.  See ¶[0178].  Amounts of the film forming compounds is taught as ranging as broadly as about 0.1% to about 25% by weight of the composition.  See e.g., ¶[0173]. 
Claims 10-13 discloses that microcapsules will also contain an additive encapsulated within the microcapsule.  Exemplary additives include antioxidants which are further defined in ¶[0111] as being present as sunscreen additives in amounts ranging from about 0.05% to about 5% by weight of the composition.  Antioxidants are taught as including such non-polymeric amino acids as arginine, lysine, N-acetyl cysteine, and methionine.
The foregoing is considered to teach the limitations recited in claims 7-10.
The microcapsules are also disclosed as being formulated into a dispersion (aka suspension) of said microcapsules (see e.g., claim 54).  The limitations recited in claims 11 and 12 are taught and suggested by the teachings of claims 10-15, ¶[0072], and ¶[0143].  The latter paragraph teaches that the microcapsules of the practiced invention are usually dispersed in water or in an aqueous medium.  Claims 10-15 establish that the additive is a sunscreen and that it is encapsulated within the sol-gel microcapsule.  Paragraph [0072] establishes that sunscreen additives are present in the overall composition in amounts ranging, from as broadly as 0.1-50% by weight of the overall composition to more preferred amounts ranging from about 15-25% by weight of the composition.
The Examiner acknowledges that the foregoing teachings establish the weight percentage of the sunscreen additive and not the weight percentage of the microcapsules themselves.  However, the Examiner respectfully submits that the sunscreen additives are disclosed as being encapsulated within the microcapsules and therefore, the resulting weight of the sunscreen-loaded microcapsule would be reasonably expected by the ordinarily skilled artisan as being greater than the amount of the sunscreen additive alone.  
Evidence provided in support of this position is additionally derived from such teachings as Example 4.  See ¶[0294].  In this particular Example, water (the at least one physiologically acceptable medium) is used in an amount ranging from 20-65% of the overall composition.  This roughly calculates to the microcapsules (loaded with sunscreen additive) as representing the balance of the weight of the composition ranging from 35-80 weight percent.
The limitations recited in claims 14-17 are taught and suggested by the reference as well.  The compositional limitations of the claims require the presence of the composition of claim 1.  These limitations are discussed above as having been met.  The additional key element of the composition is that it is in the form of a film having a thickness of at least one micron.  The “process” claims additionally recite that the film is formed simply by applying the composition of claim 1 and allowing it to dry.  Based on the instant recitations, the Examiner broadly and reasonably interprets that the film aspect of the claimed composition and methods is taught and suggested where the disclosed composition is applied to a surface such as the skin or hair.
Traynor preferably discloses that the additive is a sunscreen composition, which directly implies that the resulting composition is cosmetic applied to the skin (see e.g., claims 10-15).  Claim 13, for instance, discloses different cosmetic additives that may be used (i.e., hair growth promoter/inhibitor, bleaching agent, etc.).  This teaches that the practiced compositions may be cosmetically applied to various surfaces of the body.  Lastly, ¶[0039] and ¶[0041] teach the practiced compositions being formulated as “leave-on” compositions.  This is considered to teach and suggest that the composition is applied to the given body surface and then allowed to dry, thereby producing a film.
Based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed polyionic particle composition, arriving at the processes for applying the compositions as cosmetics (e.g., sunscreens) and forming films thereof.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615